DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	1.	Examiner withdraws the objection to the drawings.
2.	Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Goldberg does not disclose the features of (b) determining, based on the indication of behaviour determined in step (a) based on the movement data, a period of time value indicative of how long the behaviour was shown by the animal; and (c) determining a pasture intake value, indicative of an amount of pasture taken in by the animal, as a function of based on the period of time value determined in step b) and indicative of how long the behaviour was shown by the animal, the indication of said behaviour having been determined in (a) based on the movement data indicative of movement of the body part of the animal. Examiner respectfully disagrees. First of all, the new amendments clearly address the same concept that was disclosed in the previous claims filed 11/17/2020. Examiner is using the broadest reasonable interpretation regarding the rejection of the claims. Goldberg clearly teaches the same concept as presented by the Applicant in his claims, wherein Goldberg discloses in each of the figures 1A, 1B and 1C the following points: 1. figure 1A: the type of activity: Resting; The time of the day: is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 15:11 to 15:18 (3 pm :11 minutes – 3 pm 18 minutes) as equal to 7 minutes. 2. Figure 1B: the type of activity: Grazing; The time of the day:  is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 13:33 to 13:18 as equal to 6 minutes.  3. Figure 1C: the type of activity: Walking; The time of the day: is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 14:02 to 14:06 as equal to 4 minutes.   
a critical parameter the determination of the period of time value daily how long the behaviour of grazing was shown by the animal in order to calculate daily changes in the energy balance status of an individual cow (page 9 ln 1-11, page 10 ln 1-10). The same parameter of determining a period of time value indicative of how long the behaviour was shown by the animal is applied and used to calculate the value of the herd energy balance (page 10 ln 12-15), health events of the cow during grazing and walking (page 10 ln 16-22). Further, Goldberg discloses a system for monitoring pasture intake by an animal a grazing animal species, the system comprising: a data interface to receive the movement data (page 12 ln 10-17, ln 18-29: wherein the processor processes the movement data indicative of movement of the body part of the animal associated with multiple points in time), a processor configured to perform the steps of:(a) evaluating the received movement data to determine, for each of the multiple points in time, an indication of a behaviour of the animal at that point in time (fig 1a, 1b&1c; page 8 ln 8-17), (b) determining, based on the indication of behaviour determined in step (a) based on the movement data, a period of time value indicative of how long the behaviour was shown by the animal (fig 1A, 1B&1C; page 8 ln 8-17, page 13 ln 16-25). Within the same field of endeavor, Mulder discloses the feature of (c) determining a pasture intake value, indicative of an amount of pasture taken in by the animal, as a function of based on the period of time value determined in step b) and indicative of how long the behaviour was shown by the animal, the indication of said behaviour having been determined in (a) based on the movement data indicative of movement of the body part of the animal (page 9 ln 1-5” The total amount of grazing time left in the grazing padlock is based on the amount of grass in the padlock and the number of animals in the padlock that will determine the amount of pasture intake that is consumed during the period of time”, ln 25-28 “The animal is present is technically associated with the amount of pasture intake”, page 12 ln 4-11: The average consumption rate is defined as the amount of consumption during a period of time).

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685